UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7708


AMOS JACOB ARROYO,

                    Plaintiff - Appellant,

             v.

SERGEANT JOHN BOYER; HAMPTON ROADS REGIONAL JAIL; THE CITY
OF   NEWPORT   NEWS;   SUPERINTENDENT    JOHN   DOE;     VIS
SUPERINTENDENT JOHN DOE; MAJOR JOHN BARNES; CAPTAIN(S) JOHN
DOE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:21-cv-00314-AWA-LRL)


Submitted: March 29, 2022                                         Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amos Jacob Arroyo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Amos Jacob Arroyo appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint without prejudice for failure to comply with the district court’s order to

submit a completed consent form for the collection of the filing fee. On appeal, we confine

our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

Arroyo’s informal briefs do not challenge the basis for the district court’s disposition, he

has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2